Citation Nr: 0100686	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  89-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis (other 
than arthritis of the lumbar spine).

2.  Entitlement to service connection for cardiovascular 
disease, to include hypertension, congestive heart failure, 
and ischemic heart disease.

3.  Entitlement to assignment of a higher disability 
evaluation for service-connected generalized anxiety disorder 
with post-traumatic stress disorder, currently rated as 30 
percent disabling.

4.  Entitlement to an increased disability rating for 
traumatic arthritis of the lumbar spine, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.  He was a prisoner-of-war from August 1943 to May 1945. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 1988 and December 1997 rating decisions 
by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The March 1988 rating 
decision granted service connection for psychiatric 
disability and assigned a 10 percent disability rating 
therefore, but denied service connection for arthritis and 
for cardiovascular disease.  A personal hearing was conducted 
in January 1989.  By rating decision in August 1989, service 
connection was subsequently established for arthritis of the 
lumbar spine.  By rating decision in December 1997, the 
disability rating for the veteran's psychiatric disability 
was increased to 30 percent effective October 15, 1996.   

Although the veteran requested a hearing before a member of 
the Board sitting at the RO, he subsequently withdrew that 
hearing request. 



REMAND

At the outset the Board acknowledges that several of the 
issues on appeal arise from a 1988 rating decision.  
Unfortunately, the case was not transferred to the Board for 
appellate review until November 2000, and the veteran is 
clearly entitled to an apology by VA for the delay.  
Regrettably, the Board is unable to find that it may properly 
proceed with appellate review at this time.  During the 
course of the appeal there have been changes in applicable 
laws and regulations, both by legislative action as well as 
by judicial decisions, which require additional action at the 
RO level to ensure that the veteran is afforded due process 
of law.  

As noted in the introduction, certain issues arise from a 
March 1988 rating decision.  That rating decision, in part, 
granted service connection for psychiatric disability and 
assigned a 10 percent evaluation.  Although the notice of 
disagreement received in October 1988 only referred to the 
service connection issues and not the evaluation assigned for 
the psychiatric disability, the veteran did later express 
disagreement with the initial 10 percent rating in a VA Form 
1-9 received in December 1988 (within one year of the March 
1988 rating decision), thus initiating an appeal from the 
initial rating assignment.  As a result, although the RO in 
December 1997 increased the rating to 30 percent effective 
from October 15, 1996, the questions before the Board with 
regard to this issue are whether a rating in excess of 10 
percent is warranted from June 12, 1987 (the original 
effective date for the grant of service connection) to 
October 15, 1996, and whether a rating in excess of 30 
percent is warranted from October 15, 1996, on.  Since the 
veteran effectively appealed form the original assignment of 
a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time thus 
allowing for the possibility of staged ratings during the 
time period covered by the appeal.  See Fenderson v. West, 12 
Vet.App. 119 (1999).

With regard to the arthritis issue, the initial March 1988 
rating decision appears to have contemplated arthritis of 
multiple joints, not just the knees.  As service connection 
for traumatic arthritis of the lumbar spine was established 
by hearing officer's decision in August 1989, the arthritis 
issue on appeal now contemplates arthritis other than 
arthritis of the lumbar spine.  Appropriate consideration at 
the RO level of the broader issue (all arthritis other than 
arthritis of the lumbar spine) is necessary to afford the 
veteran due process of law.  

Also with regard to the arthritis issue as well as the 
cardiovascular disability issue, the Board notes that since 
the veteran is a former prisoner of war, the presumptive 
provisions of 38 C.F.R. §§ 3.307(a)(5), 3.309(c) apply.  
Included among the listed diseases specific to former 
prisoners of war are post-traumatic osteoarthritis and 
beriberi (including beriberi heart disease which includes 
ischemic heart disease in a former prisoner of war who had 
experienced localized edema during captivity).  While certain 
medical reports appear to show that the veteran currently 
suffers arthritis of certain joints, it is not clear whether 
such arthritis is degenerative or traumatic in origin.  
Further medical development is necessary in this regard.  
Likewise, further medical development is necessary to 
ascertain whether the veteran suffers from ischemic heart 
disease as contemplated under the presumptive provisions for 
former prisoners of war.  While the RO has afforded the 
veteran medical examinations with these possibilities in 
mind, the medical examiners have not offered clear opinions 
to allow for informed appellate review.   

Finally, with regard to all of the issues, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation, among other things, 
deleted the well-grounded claim requirement and also sets 
forth provisions for VA assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The Board views the 
newly enacted legislation as clearly more beneficial to the 
veteran.  Therefore, review of the veteran's claims under the 
new legislation is required before the Board may proceed with 
appellate review.


Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take all appropriate actions to comply 
with all assistance to the veteran 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A).

2.  Any pertinent VA and private medical 
records covering the appeal period which 
are not already in the claims file should 
be obtained and made of record. 

3.  The veteran should be scheduled for 
special VA examinations by appropriate 
specialists in connection with the issues 
on appeal.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiners in connection 
with the examination.  All medically 
indicated special tests and studies, 
including x-rays, should be accomplished.  
All clinical and special test findings 
should be reported in detail. 

With regard to the examination on the 
arthritis issues, the examiner should 
clearly identify all arthritic 
involvement and all clinical and special 
test findings related to such 
involvement.  The examiner should also 
clearly offer an opinion as to whether 
any diagnosed arthritis is post-traumatic 
or degenerative.  With regard to 
examination for the already service-
connected traumatic arthritis of the 
lumbar spine so as to allow for 
evaluation under applicable diagnostic 
criteria.  Such examination should 
include a report of demonstrated range of 
motion, including findings regarding 
additional functional loss due to pain, 
weakness, fatigue and incoordination, if 
any.  Normal range of motion of the 
lumbar spine should also be set forth by 
the examiner for comparison purposes.  

With regard to the cardiovascular 
examination, the examiner should clearly 
report all clinical and special test 
findings and offer an opinion as to 
whether or not the veteran suffers from 
ischemic heart disease.  

The psychiatric examination report should 
include all findings to allow for 
evaluation under both pre-November 7, 
1996, and post-November 7, 1996, rating 
criteria.  A Global Assessment of 
Functioning (GAF) score should also be 
reported.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the entire record 
and determine whether the benefits sought 
under all listed issues can be granted.  
The RO's review of the service connection 
for arthritis issue should include 
consideration of all joints with the 
exception of the already service-
connected lumbar spine.  The review of 
the increased rating issue should include 
consideration of all applicable rating 
criteria and cover the entire period 
covered by the appeal as to this issue.  
See Fenderson.  

5.  The veteran and his representative 
should then be furnished with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to afford the veteran due 
process of law and to ensure compliance with all applicable 
laws, regulations and judicial decisions.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 


